DETAILED ACTION
1.	This action is in response to the claims filed 02/10/2021 for application 16/476,319 filed on 07/08/2019. Currently claims 1-6 are pending
2. 	In response to the amendments and arguments, the rejection under 35 USC 101 has been withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rohdin, Johan, et al., "Robust discriminative training against data insufficiency in PLDA-based speaker verification." Computer Speech & Language 35 (“Rohdin”) in view of Novoselov, Sergey, et al., "STC Speaker Recognition System for the NIST i-Vector Challenge." Odyssey (“Novoselov”). 
Regarding claim 1, Rohdin teaches a pattern recognition apparatus, for discriminative training for use in at least one of speaker recognition and face recognition, comprising: b. a statistics calculator that performs a calculation of  statistics from the similarities in accordance with current labels for training data stored in a label storage(Rohdin, pg.40, sec. 4.1 Weight-adjustment formulas, Table 1, “All the possible relations between two trials as well as the notation for the correlation coefficients are given in Table 1…[i]n this study, we use all the trials that can be constructed from the training data…” & see Rohdin, pg. 44, sec. 6.2 Experimental set-up, “[W]e used NIST SRE 2004 (SRE04), NIST SRE 2005                         
                            
                                
                                    L
                                
                                ^
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            )
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     where                         
                            0
                            ≤
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            ≤
                            1
                            ,
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ,
                                     
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                     … [h]ere                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     are estimators of the expected loss of a target and non-target trial respectively, and βh is the weight for trial h.” Note:  It is being interpreted that the files NIST SRE 2004 (SRE04), NIST SRE 2005 (SRE05), Switchboard II Phase 2 (SB2P2), Switchboard II Phase 3 (SB2P3), Switchboard Cellular Part 1(SBCP1) and Switchboard Cellular Part 2 (SBCP2) represent current labels for training data and the variable                        
                             
                            
                                
                                    t
                                
                                
                                    h
                                
                            
                        
                     represents label storage); and c. a discriminative probabilistic linear discriminant analysis (PLDA) trainer that receives the training data stored in the label storage, the statistics, the current labels and PLDA parameters stored in a parameter storage performs an update of the PLDA parameters and the current labels so as to minimize an objective function which is intended to minimize a cost for misrecognition with a regulation term derived from the statistics, and store the updated PLDA parameters and the updated labels in the parameter storage and label storage, respectfully wherein the calculation by the statistics calculator and the update by the discriminative PLDA trainer are iterated until the discriminative training converges (Rohdin, pgs. 44-45, sec. 6.2 Experimental set-up, “For the discriminative training methods, we used the L-BGFS…[w]e used its default stopping criteria and in addition, we stopped the training if no change in minDCF08 had been observed on the development set for 20 iterations…[w]e used all the trials that could be constructed from the training data...[w]e used the effective prior of SRE08, Peff= 0.0917, to balance target and non-target trials and for setting τ. The weight-adjustment parameter, α, was optimized over the steps  Sample correlations were estimated based on the losses of                         
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     trial pairs of each kind (sampled with replacement.” & Rohdin, pg. 37 3.1 The effect of using statistically dependent trials, “Let us generalize the DT objective as                         
                            
                                
                                    L
                                
                                ^
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            )
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     where                         
                            0
                            ≤
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            ≤
                            1
                            ,
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ,
                                     
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                     … [h]ere                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     are estimators of the expected loss of a target and non-target trial respectively, and βh is the weight for trial h.”). 
Rohdin does not teach: a. a similarity calculator that calculates similarities among training data stored in an unlabeled data storage. 
However, Novoselov teaches: a. a similarity calculator that calculates similarities among training data stored in an unlabeled data storage(Novoselov, pg. 235, sec. 3.3 Clustering algorithm for the PLDA subsystems, It follows that for initial clustering it is convenient to use the cos[ine] metric. After this initial clustering step, it makes sense to use the more efficient PLDA metric (5), which explicitly takes into account between-speaker and within-speaker covariance. This idea leads to an iterative clustering algorithm…[c]onsequently, the similarity measure                         
                            φ
                        
                     of i-vectors is defined as:                         
                            φ
                        
                    (x, c)=cos(x,c)....” & see Novoselov, pg. 235 algorithm 1 in which the input data is given as: “Data[LxM] are the whitened and normalized i-vectors that need to be labeled….” Note: It is being interpreted that Data[LxM] represents the unlabeled data storage). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Rohdin’s method in view of Novoselov to teach: a. a similarity calculator that calculates similarities among training data stored in an unlabeled data storage.  The motivation to do so would be to still train a generative PLDA model in the face of unlabeled data(Novoselov, pg. 231 sec.1 Introduction, “The NIST i-vector  At the same time, the current evaluation differs from the previous evaluations in three important aspects… [namely] [t]he second [aspect]…forces researchers to deal with the problem of clustering the training database of the NIST i-vector Challenge as much as with solving the main task: speaker detection. This is due to the fact that today the most successful method is the generative PLDA model in i-vector space…[t]raining a PLDA model requires a labeled training database.”).
Regarding claim 2, Rohdin as modified in view of Novoselov teaches the apparatus according to claim 1, wherein the similarity calculator calculates at least one of cosine similarities (Novoselov, pg. 232, sec. 2.1, see cosine evaluation as shown in (2)),  PLDA likelihood ratio scores(Rohdin, pg. 35, “Given two i-vectors,                         
                            
                                
                                    ω
                                
                                
                                    i
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    ω
                                
                                
                                    j
                                
                            
                        
                     the LLR score is given by                         
                            
                                
                                    s
                                
                                
                                    i
                                    j
                                
                            
                            =
                            l
                            o
                            g
                            
                                
                                    p
                                    (
                                    
                                        
                                            ω
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                     
                                    
                                        
                                            ω
                                        
                                        
                                            j
                                        
                                    
                                    |
                                    
                                        
                                            H
                                        
                                        
                                            s
                                        
                                    
                                    )
                                
                                
                                    p
                                    (
                                    
                                        
                                            ω
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            ω
                                        
                                        
                                            j
                                        
                                    
                                    |
                                    
                                        
                                            H
                                        
                                        
                                            d
                                        
                                    
                                    )
                                
                            
                        
                    , where the hypotheses                         
                             
                            
                                
                                    H
                                
                                
                                    s
                                
                            
                        
                     and                         
                             
                            
                                
                                    H
                                
                                
                                    d
                                
                            
                        
                     are the following:                         
                             
                            
                                
                                    H
                                
                                
                                    s
                                
                            
                            :
                             
                            
                                
                                    ω
                                
                                
                                    i
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    ω
                                
                                
                                    j
                                
                            
                             
                            a
                            r
                            e
                             
                            f
                            r
                            o
                            m
                             
                            t
                            h
                            e
                             
                            s
                            a
                            m
                            e
                             
                            s
                            p
                            e
                            a
                            k
                            e
                            r
                            .
                             
                            
                                
                                    H
                                
                                
                                    d
                                
                            
                            :
                            
                                
                                    ω
                                
                                
                                    i
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    ω
                                
                                
                                    j
                                
                            
                             
                            a
                            r
                            e
                             
                            f
                            r
                            o
                            m
                             
                            d
                            i
                            f
                            f
                            e
                            r
                            e
                            n
                            t
                             
                            s
                            p
                            e
                            a
                            k
                            e
                            r
                            s
                            .
                            "
                        
                    Note: It is being interpreted that                         
                            
                                
                                    s
                                
                                
                                    i
                                    j
                                
                            
                             
                        
                    (i.e. log-likelihood ratio score) represents calculating similarities among the training data), SVM scores (Novoselov, pgs. 232-233, sec. 2.3, see the s-normalized score as shown in (7)),  and negative p-norm including Euclidean distance( Rohdin, pg. 43, sec. 5.3, “For the DT schemes with many parameters, we also apply L2 regularization in order to prevent overfitting, i.e., we add the term                         
                            ρ
                            
                                
                                    
                                        
                                            θ
                                            -
                                            
                                                
                                                    θ
                                                
                                                ~
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     to the training objective…where                         
                            
                                
                                    ∙
                                
                            
                        
                     denotes the Euclidean norm…”).
Regarding claim 3, Rohdin as modified in view of Novoselov teaches the apparatus according to claim 1, wherein the statistics calculator calculates at least one of mean and variance of the similarities (Rohdin, pg. 42, sec. 4.2.2, “Let                         
                            
                                
                                    
                                        
                                            l
                                        
                                        -
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            v
                                        
                                        -
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     be the sample mean and sample variance of the loss of the target trials for the parameter θ [in equation (38)].”).
Regarding claim 4, Rohdin as modified in view of Novoselov teaches the apparatus according to claim 1, wherein the discriminative PLDA trainer receives, from the label storage,  the training data, part of which have their true labels and skips updating the labels for the data with the true labels (Rohdin, pg. 44, sec. 6.2 Experimental set-up, “[W]e used NIST SRE 2004 (SRE04), NIST SRE 2005 (SRE05)…Switchboard II Phase 2 (SB2P2), Switchboard II Phase 3 (SB2P3), Switchboard Cellular Part 1(SBCP1) and Switchboard Cellular Part 2 (SBCP2)…[f]or the discriminative training…we used all the trials that could be constructed from the training data…[t]he number of unique target trials in the training data was 52,709 and the number of unique non-target trials was 41,822,267.” & see Rohdin, pg. 37, sec. 3.1 The effect of using statistically dependent trials, “Let us generalize the DT objective as                         
                            
                                
                                    L
                                
                                ^
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            )
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     where                         
                            0
                            ≤
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            ≤
                            1
                            ,
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ,
                                     
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                     … [h]ere                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     are estimators of the expected loss of a target and non-target trial respectively, and βh is the weight for trial h.” Note: It is being interpreted that the unique target trials and the unique non-target trials are the true labels of the training data and thus, the labels do not have to be updated).
Regarding claim 5, Rohdin  teaches a pattern recognition method performed by a pattern
recognition apparatus for discriminative training for use in at least one of speaker recognition and face recognition, the pattern recognition method comprising: performing a calculating of statistics from the similarities in accordance with current labels for training data stored in a label storage(Rohdin, pg.40, sec. 4.1 Weight-adjustment formulas, Table 1, “All the possible relations between two trials as well as the notation for the correlation coefficients are given in                         
                            
                                
                                    L
                                
                                ^
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            )
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     where                         
                            0
                            ≤
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            ≤
                            1
                            ,
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ,
                                     
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                     … [h]ere                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     are estimators of the expected loss of a target and non-target trial respectively, and βh is the weight for trial h.” Note:  It is being interpreted that the files NIST SRE 2004 (SRE04), NIST SRE 2005 (SRE05), Switchboard II Phase 2 (SB2P2), Switchboard II Phase 3 (SB2P3), Switchboard Cellular Part 1(SBCP1) and Switchboard Cellular Part 2 (SBCP2) represent current labels for training data and the variable                        
                             
                            
                                
                                    t
                                
                                
                                    h
                                
                            
                        
                     represents label storage); and receiving the training data stored in the label storage, the statistics, the current labels and probabilistic linear discriminant analysis (PLDA) parameters stored in a parameter storage, performing an updating of the PLDA parameters and the current labels so as to minimize an objective function which is intended to minimize a cost for misrecognition with a regulation term derived from the statistics, and storing the updated PLDA parameters and the updated labels in the parameter storage and the label storage, respectively, wherein the calculating of the statistics the updating are iterated until the discriminative training converges(Rohdin, pgs. 44-45, sec. 6.2 Experimental set-up, “For the discriminative training methods, we used the L-BGFS…[w]e used its default stopping criteria and in addition, we stopped the training if no change in minDCF08 had been observed on the development set for 20 iterations…[w]e used all the trials that could be constructed from the training data...[w]e used the effective prior of SRE08, Peff= 0.0917, to balance target and non- Sample correlations were estimated based on the losses of                         
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     trial pairs of each kind (sampled with replacement.” & Rohdin, pg. 37 3.1 The effect of using statistically dependent trials, “Let us generalize the DT objective as                         
                            
                                
                                    L
                                
                                ^
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            )
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     where                         
                            0
                            ≤
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            ≤
                            1
                            ,
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ,
                                     
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                     … [h]ere                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     are estimators of the expected loss of a target and non-target trial respectively, and βh is the weight for trial h.”). 
Rohdin does not teach: calculating similarities among training data stored in an unlabeled data storage.
 However, Novoselov teaches: calculating similarities among training data stored in an unlabeled data storage (Novoselov, pg. 235, sec. 3.3 Clustering algorithm for the PLDA subsystems, It follows that for initial clustering it is convenient to use the cos[ine] metric. After this initial clustering step, it makes sense to use the more efficient PLDA metric (5), which explicitly takes into account between-speaker and within-speaker covariance. This idea leads to an iterative clustering algorithm…[c]onsequently, the similarity measure                         
                            φ
                        
                     of i-vectors is defined as:                         
                            φ
                        
                    (x, c)=cos(x,c)....” & see Novoselov, pg. 235 algorithm 1 in which the input data is given as: “Data[LxM] are the whitened and normalized i-vectors that need to be labeled….” Note: It is being interpreted that Data[LxM] represents the unlabeled data storage). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Rohdin’s method in view of Novoselov to teach: calculating similarities among training data stored in an unlabeled data storage. The motivation to do so would be to still train a generative PLDA model in the face of unlabeled data(Novoselov, pg. 231 sec.1 Introduction, “The NIST i-vector Challenge… like the earlier  At the same time, the current evaluation differs from the previous evaluations in three important aspects… [namely] [t]he second [aspect]…forces researchers to deal with the problem of clustering the training database of the NIST i-vector Challenge as much as with solving the main task: speaker detection. This is due to the fact that today the most successful method is the generative PLDA model in i-vector space…[t]raining a PLDA model requires a labeled training database.”).
Regarding claim 6, Rohdin  teaches a non-transitory computer readable recording medium for storing a pattern recognition program, for discriminative training for use in at least one of speaker recognition and face recognition, causing a computer to function as:  a statistics calculating means for calculating statistics from the similarities in accordance with current labels for training data stored in a label storage(Rohdin, pg.40, sec. 4.1 Weight-adjustment formulas, Table 1, “All the possible relations between two trials as well as the notation for the correlation coefficients are given in Table 1…[i]n this study, we use all the trials that can be constructed from the training data…” & see Rohdin, pg. 44, sec. 6.2 Experimental set-up, “[W]e used NIST SRE 2004 (SRE04), NIST SRE 2005 (SRE05)…Switchboard II Phase 2 (SB2P2), Switchboard II Phase 3 (SB2P3), Switchboard Cellular Part 1(SBCP1) and Switchboard Cellular Part 2 (SBCP2).” & see Rohdin, pg. 37 3.1 The effect of using statistically dependent trials, “Let us generalize the DT objective as                         
                            
                                
                                    L
                                
                                ^
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            )
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     where                         
                            0
                            ≤
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            ≤
                            1
                            ,
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ,
                                     
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                     … [h]ere                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     are estimators of the expected loss of a target and non-target trial respectively, and βh is the weight for trial h.” Note:  It is being interpreted that the files NIST SRE 2004 (SRE04), NIST SRE 2005 (SRE05), Switchboard II Phase 2 (SB2P2), Switchboard II Phase 3 (SB2P3), Switchboard Cellular                         
                             
                            
                                
                                    t
                                
                                
                                    h
                                
                            
                        
                     represents label storage); and a discriminative probabilistic linear discriminant analysis (PLDA) training means for receiving the training data stored in the label storage, the statistics, the current labels and probabilistic linear discriminant analysis (PLDA) parameters stored in a parameter storage, performing an updating of the PLDA parameters and the current labels so as to minimize an objective function which is intended to minimize a cost for misrecognition with a regulation term derived from the statistics, and storing the updated PLDA parameters and the updated labels in the parameter storage and the label storage,respectively, wherein the calculating of the statistics the updating are iterated until the discriminative training converges(Rohdin, pgs. 44-45, sec. 6.2 Experimental set-up, “For the discriminative training methods, we used the L-BGFS…[w]e used its default stopping criteria and in addition, we stopped the training if no change in minDCF08 had been observed on the development set for 20 iterations…[w]e used all the trials that could be constructed from the training data...[w]e used the effective prior of SRE08, Peff= 0.0917, to balance target and non-target trials and for setting τ. The weight-adjustment parameter, α, was optimized over the steps 0, 0.1, . . ., 1.0. Sample correlations were estimated based on the losses of                         
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     trial pairs of each kind (sampled with replacement.” & Rohdin, pg. 37 3.1 The effect of using statistically dependent trials, “Let us generalize the DT objective as                         
                            
                                
                                    L
                                
                                ^
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            )
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     where                         
                            0
                            ≤
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            ≤
                            1
                            ,
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ,
                                     
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                     … [h]ere                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     are estimators of the expected loss of a target and non-target trial respectively, and βh is the weight for trial h.”).
Rohdin does not teach: a similarity calculating means for calculating similarities among training data stored in an unlabeled data storage.
 a similarity calculating means for calculating similarities among training data stored in an unlabeled data storage(Novoselov, pg. 235, sec. 3.3 Clustering algorithm for the PLDA subsystems, It follows that for initial clustering it is convenient to use the cos[ine] metric. After this initial clustering step, it makes sense to use the more efficient PLDA metric (5), which explicitly takes into account between-speaker and within-speaker covariance. This idea leads to an iterative clustering algorithm…[c]onsequently, the similarity measure                         
                            φ
                        
                     of i-vectors is defined as:                         
                            φ
                        
                    (x, c)=cos(x,c)....” & see Novoselov, pg. 235 algorithm 1 in which the input data is given as: “Data[LxM] are the whitened and normalized i-vectors that need to be labeled….” Note: It is being interpreted that Data[LxM] represents the unlabeled data storage). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, Rohdin’s method in view of Novoselov to teach: a similarity calculating means for calculating similarities among training data stored in an unlabeled data storage. The motivation to do so would be to still train a generative PLDA model in the face of unlabeled data(Novoselov, pg. 231 sec.1 Introduction, “The NIST i-vector Challenge… like the earlier evaluations, deals with the task of speaker detection. The aim of this task is to determine whether or not the target speaker is speaking in a given segment of dialog speech. At the same time, the current evaluation differs from the previous evaluations in three important aspects… [namely] [t]he second [aspect]…forces researchers to deal with the problem of clustering the training database of the NIST i-vector Challenge as much as with solving the main task: speaker detection. This is due to the fact that today the most successful method is the generative PLDA model in i-vector space…[t]raining a PLDA model requires a labeled training database.”).


Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.

Applicant alleges on page seventeen of Applicant’s remarks that the combination of references fails to disclose or reasonably suggest at least the claimed: “wherein the calculation by the statistics calculator and the update by the discriminative PLDA trainer are iterated until the discriminative training converges. Examiner respectfully disagrees. 
Rohdin does teach the above stated limitation by stating, “[f]or the discriminative training methods, we used the L-BGFS…[w]e used its default stopping criteria and in addition, we stopped the training if no change in minDCF08 had been observed on the development set for 20 iterations…[w]e used all the trials that could be constructed from the training data...[w]e used the effective prior of SRE08, Peff= 0.0917, to balance target and non-target trials and for setting τ. The weight-adjustment parameter, α, was optimized over the steps 0, 0.1, . . ., 1.0. Sample correlations were estimated based on the losses of                         
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     trial pairs of each kind (sampled with replacement).” (see Rohdin, pgs. 44-45, sec. 6.2 Experimental set-up). 
The weight-adjustment parameter being optimized over the steps of  0, 0.1, . . ., 1.0 and the sample correlations being estimated based on the losses of                         
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                        
                     trial pairs of each kind (sampled with replacement) represents the calculation by the statistics calculator and its iterations as the DT-PLDA is being trained and updated. Furthermore, by using a default 

Applicant also alleges on page seventeen of Applicant’s remarks that the combination of references fails to disclose or reasonably suggest the claimed: "performs an update of the PLDA parameters and the current labels so as to minimize an objective function which is intended to minimize a cost for misrecognition with a regulation term derived from the statistics, and store the updated PLDA parameters and the updated labels in the parameter storage and the label storage, respectively." Examiner respectfully disagrees. 
Rohdin does teach the above stated limitation by stating, ““[f]or the discriminative training methods, we used the L-BGFS…[w]e used all the trials that could be constructed from the training data....”(see Rohdin, pgs. 44-45, sec. 6.2 Experimental set-up). And by stating, “[l]et us generalize the DT objective as                         
                            
                                
                                    L
                                
                                ^
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            )
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     where                         
                            0
                            ≤
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            ≤
                            1
                            ,
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ,
                                     
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                     … [h]ere                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     are estimators of the expected loss of a target and non-target trial respectively, and βh is the weight for trial h.”(see Rohdin, pg. 37 3.1The effect of using statistically dependent trials).  
The objective function of                         
                            
                                
                                    L
                                
                                ^
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            +
                            (
                            1
                            -
                            
                                
                                    
                                        
                                            P
                                        
                                        ~
                                    
                                
                                
                                    e
                                    f
                                    f
                                
                            
                            )
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                        
                     is minimized through the use of L-BGFS. Furthermore,                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                    ,
                                     
                                
                            
                        
                                             
                            
                                
                                    
                                        
                                            L
                                        
                                        ^
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    θ
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        h
                                        :
                                        
                                            
                                                t
                                            
                                            
                                                h
                                            
                                        
                                        =
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            β
                                        
                                        
                                            h
                                        
                                    
                                    l
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    h
                                                
                                            
                                            ,
                                             
                                            θ
                                            ,
                                             
                                            
                                                
                                                    ω
                                                
                                                
                                                    h
                                                
                                                
                                                    p
                                                
                                            
                                        
                                    
                                
                            
                        
                     that makes up the objective function is modified by the weight coefficients of                         
                            
                                
                                    β
                                
                                
                                    h
                                
                            
                        
                     which represents a regulation term derived from the statistics, since the weight coefficients are dependent on the statistically computed correlation coefficients(see Rohdin, pgs. 40-42, sec. 4. Compensation for statistically dependent trials). As the objective function is                         
                            θ
                        
                     and label storage                         
                            
                                
                                    t
                                
                                
                                    h
                                
                            
                        
                     store the updated PLDA parameters and the updated labels.  

Applicant also alleges on pages seventeen and eighteen of Applicant’s remarks that one of ordinary skill in the art would not have found it obvious from the cited portions of Rohdin to arrive at least at the presently claimed features of the similarity calculator and the statistics calculator. In support of this argument, Applicant cites to MPEP 2144 requiring that a rejection under 35 USC 103 be supported by the advancement of a “convincing line of reasoning.” Ex parte Clapp (227 USPQ 972 (Bd. Pat. App. & Inter. 1985)).
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806.  The examiner can normally be reached on 9am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM CLARK STANDKE/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122